DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, claim 13 which is independent recites, in part:

The disclosure teaches a UE in communication with a Secondary Node and a Master Node. The recitation of A base station renders the claim unclear because: 
(1) the specification only describes the UE in communication with two base station devices, not three as the claim recites, a base station, a master node, and a secondary node. The applicant should amend the claim to recite, explicitly which of the two base stations are performing the method. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the claim recites, A base station, a Master Node, and a Secondary Node. Since the Master Node and Secondary Nodes are base stations, the claim is unclear about which of the base stations are performing the claimed limitations, since the specification only describes the UE in communication with a first and second base station (e.g. the Master Node and Secondary Node). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0227396 A1).
Regarding claim 1, Lee discloses:

a method by a terminal, which is concurrently connected to a master node and a secondary node in a wireless communications system (par.[0077] discloses that the UE can be in concurrent communication with a master node and a secondary node), the method comprising:

generating a connection release request message for requesting the connection release (fig.12  and par.[0224] which discloses RRC connection release of LTE can be triggered by a UE (e.g. by a timer)….); and
transmitting the connection release request message (fig.12 which teaches a UE transmitting a RRC_Connection_Release message to the RRU). 

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (US 2016/0192433 A1).
Regarding claim 6, Deenoo discloses:
a method by a base station in a wireless communication system, the method comprising: 
transmitting configuration information including timer information to a terminal (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”); 
transmitting scheduling information to the terminal (par.[0076 – 0077] discloses monitoring for PDCCH and uplink grant or new transmission);
receiving a connection release request message for requesting release of a connection with the secondary node according to a time point at which the timer information and the scheduling information are transmitted (par.[0089] discloses that the UE transmits a DRX indication, e.g. a connection release indication); and

Regarding claim 13, Deenoo discloses:
a base station in a wireless communication system, the base station comprising: 
a transceiver; and
a controller configured to transmitting configuration information including timer information to a terminal (par.[0092] which recites, in part, “A dual connectivity UE may be configured, e.g., via RRC signaling, with common or separate DRX configurations for macro and the small cell layers (e.g., including SCells from one or more SCeNBs).”); 
transmitting scheduling information to the terminal (par.[0076 – 0077] discloses monitoring for PDCCH and uplink grant or new transmission);
receiving a connection release request message for requesting release of a connection with the secondary node according to a time point at which the timer information and the scheduling information are transmitted (par.[0089] discloses that the UE transmits a DRX indication, e.g. a connection release indication); and
releasing a connection between the terminal and secondary node (fig.6 and par.[0096, 0105 – 0106] wherein the UE receives from the MeNB the Deactivation for SCeNB).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al . (US 2016/0029361 A1) in view of Islam et al. (US 2007/0135080 A1).

Regarding claim 1, Lu discloses:

determining a connection release from the secondary node (par.[0090] describes a higher layer of the UE requires to release a connection);
While the disclosure of Lu teaches releasing a connection of a secondary cell, it does not explicitly disclose:
generating a connection release request message for requesting the connection release; and
transmitting the connection release request message.
In an analogous art, Islam which is directed to power saving in a UE when the UE determines that it should enter into an idle mode (par.[0022 – 0023]), discloses:
generating a connection release request message for requesting the connection release (par.[0023] which recites, in part, “UE software can decide how long it should wait before it can initiate a signaling connection release of the core network packet service domain” and “Whenever the RRC connection manager determines that with some probability that no application is expected to exchange any data, it can send a signaling connection release indication procedure for the appropriate domain (e.g. PS domain).”); and

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Lu, with the well-known UE signaling connection release message as discussed in Islam. The motivation/suggestion would have been to allow the UE to enter into a more battery efficient state after receiving an indication from an upper layer or by time, thereby saving UE battery power (Islam: par.[0010]).
Regarding claims 2 and 10, the Islam discloses:
wherein the connection request release message includes a radio resource control (RRC) message (par.[0023]), 
including bit information indicating release of a connection with the secondary node (par.[0023] which disclose the signalling connection release message, which comprises a plurality of bits and IE values detailing the release of a connection, see for example 3GPP TS 25.331 ver.10.4.0 2011-07 sec.8.1.14 which will be attached to the record).
Regarding claims 3 and 11, Islam discloses:
wherein the determining the connection release further comprises determining release of the connection with the secondary node based on an application executed in the terminal or configured timer information (par.[0059] which recites, in part, “Based on a composite status of all such indications from active applications, the UE software decides how long it should wait before it can initiate a signaling connection release of the appropriate core network (e.g. PS Domain).”).
Regarding claim 4, Lu discloses: 
wherein the determining the connection release further comprises determining release of the connection with the secondary node (par.[0085 – 0086] which teaches releasing the connection with the secondary node), but does not disclose:
 in case that an application requiring data transmission through the secondary node is terminated.
In an analogous art, Islam discloses:
Releasing the connection with the node in case that an application requiring data transmission through the secondary node is terminated (par.[0059] which recites, in part, “Using the above, if the UE determines that it is done with the exchange of data, for example if a "RRC connection manager" component of the UE software is provided with an indication that the exchange of data is complete, then the RRC connection manager may determine whether or not to tear down the signaling connection setup 312).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Lu, with the well-known UE signaling connection release message as discussed in Islam. The motivation/suggestion would have been to allow the UE to enter into a more battery efficient state after receiving an indication from an upper layer or by time, thereby saving UE battery power (Islam: par.[0010]).
Regarding claims 5 and 12, Lu discloses: 

determining release of the connection with the node in case that scheduling information is not received before a timer according to the timer information expires.
In an analogous art, Islam discloses:
determining release of the connection with the node in case that scheduling information is not received before a timer according to the timer information expires (For example, an email application on the device sends an indication that it has received an acknowledgement from the push email server that the email was indeed received by the push server. The RRC manager can keep track of all existing applications, associated PDP contexts, associated PS radio bearers and associated circuit switched (CS) radio bearers. A delay in this case can be introduced to ensure that the application is truly finished with data exchange and no longer requires an RRC connection even after it has sent the "done" indication. This delay is equivalent to inactivity timeout associated with the application. Each application can have its own inactivity timeout. For example, an email application can have an inactivity timeout of five seconds, whereas an active browser application can have a timeout of sixty seconds. Based on a composite status of all such indications from active applications, the UE software decides how long it should wait before it can initiate a signaling connection release of the appropriate core network (e.g. PS Domain)”. The examiner notes that the scheduling information in this case the scheduling information would be data exchange or an indication of further data exchange with a particular application). 

Regarding claim 9, Lu discloses:
A terminal (fig.23 element 2301 which discloses a UE), which is concurrently connected (fig.23 which describes Dual Connectivity (DC) wherein the UE is concurrently connected to two base stations) to a master node (fig.23 which discloses the Macro eNodeB element 2302) and a secondary node (fig.23 element 2303 which shows the secondary node) in a wireless communications system (fig.23 par.[0156] which teaches a wireless communications system), comprising:
a transceiver; and 
a controller configured to determining a connection release from the secondary node (par.[0090] describes a higher layer of the UE requires to release a connection);
While the disclosure of Lu teaches releasing a connection of a secondary cell, it does not explicitly disclose:
generating a connection release request message for requesting the connection release; and
transmitting the connection release request message.
In an analogous art, Islam which is directed to power saving in a UE when the UE determines that it should enter into an idle mode (par.[0022 – 0023]), discloses:

transmitting the connection release request message (par.[0023] discloses the transmission of the RRC_Connection_Message).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Lu, with the well-known UE signaling connection release message as discussed in Islam. The motivation/suggestion would have been to allow the UE to enter into a more battery efficient state after receiving an indication from an upper layer or by time, thereby saving UE battery power (Islam: par.[0010]).


Claim 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al in view of Islam et al. (US 2007/0135080 A1).
	Regarding claims 7 and 14, Deenoo discloses the method of claim 6, but does not explicitly disclose:
wherein the connection request release message includes a radio resource control (RRC) message including bit information indicating release of a connection with 
In an analogous art, Islam discloses:
wherein the connection request release message includes a radio resource control (RRC) message including bit information indicating release of a connection with the secondary node, and wherein the connection release request message is received in case that an application requiring data transmission through the secondary node is terminated (par.[0023] which disclose the signalling connection release message, which comprises a plurality of bits and IE values detailing the release of a connection, see for example 3GPP TS 25.331 ver.10.4.0 2011-07 sec.8.1.14 which will be attached to the record. Also, par.[0007] discloses that inactivity between the UE and the network can cause transmission of connection release message).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Deenoo, with the well-known UE signaling connection release message as discussed in Islam. The motivation/suggestion would have been to allow the UE to enter into a more battery efficient state after receiving an indication from an upper layer or by time, thereby saving UE battery power (Islam: par.[0010]).

Regarding claims 8 and 15, Deenoo discloses: 
wherein the determining the connection release further comprises determining release of the connection with the secondary node (fig.6), but does not disclose:

In an analogous art, Islam discloses:
determining release of the connection with the node in case that scheduling information is not received before a timer according to the timer information expires (For example, an email application on the device sends an indication that it has received an acknowledgement from the push email server that the email was indeed received by the push server. The RRC manager can keep track of all existing applications, associated PDP contexts, associated PS radio bearers and associated circuit switched (CS) radio bearers. A delay in this case can be introduced to ensure that the application is truly finished with data exchange and no longer requires an RRC connection even after it has sent the "done" indication. This delay is equivalent to inactivity timeout associated with the application. Each application can have its own inactivity timeout. For example, an email application can have an inactivity timeout of five seconds, whereas an active browser application can have a timeout of sixty seconds. Based on a composite status of all such indications from active applications, the UE software decides how long it should wait before it can initiate a signaling connection release of the appropriate core network (e.g. PS Domain)”. The examiner notes that the scheduling information in this case the scheduling information would be data exchange or an indication of further data exchange with a particular application). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Deenoo, with the well-known UE signaling connection release message as discussed in .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Virtej et al. (US 2017/0127473 A1) “Dual Connectivity Management” fig.2 discloses transmitting an inactivity timer to the UE and the UE sending a connection release message to the MeNB. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411